Citation Nr: 1340742	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active service from December 1972 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has re-characterized the issue of entitlement to service connection for bipolar disorder to include the broader issue of entitlement to service connection for a psychiatric disability, to include bipolar disorder, pursuant to the recent case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The RO treated a June 2009 statement from the Veteran as a request to open a claim for bipolar disorder.  The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied in a September 2008 rating decision approximately nine months prior.  As Clemons requires that these two claims be considered under the broader concept of psychiatric disorder and are therefore the same claim, the Board finds that the June 2009 statement from the Veteran, in conjunction with VA treatment records providing a diagnosis of bipolar disorder, essentially acted to continue the Veteran's original November 2007 claim for PTSD.  Therefore, the Board presently views the September 2008 rating decision as the action under review.  See 38 C.F.R. § 3.156(b) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the August 2012 Travel Board Hearing, the Veteran noted various events in service that indicated that he had severe anger issues which at least once led to him being placed in prison for assault.  He and his representative argue that these incidents indicate that the Veteran had bipolar disorder during active duty service.  The Veteran stated that prison treatment records should provide evidence of a psychiatric disorder and therefore should be obtained.  A VA treatment record dated in June 2011 diagnosed the Veteran with bipolar disorder on Axis I. An examination to determine whether the Veteran has a psychiatric disorder that is related to his active duty service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Parris Island prison, in Beaufort County, South Carolina, from March 1974 to July 1974.

2.  After all attempts have been made to obtain the above requested records, schedule the Veteran for a VA psychiatric examination.  The purpose of the examination is to determine the etiology of the Veteran's diagnosed bipolar disorder, in particular, whether the Veteran's bipolar disorder is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding Veteran's behavior and problems with anger and paranoia during his active duty service. 

   c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran's bipolar disorder is related to his active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's skin disorder without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


